Citation Nr: 1107263	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to June 10, 2006, in 
excess of 50 percent for PTSD, from August 1, 2006 to May 6, 
2008, and in excess of 70 percent, from May 7, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection for PTSD and assigned 
an initial 50 percent rating, effective April 30, 2004.

From June 11, 2006 to July 31, 2006, a temporary total rating 
(TTR) based on hospitalization, under the provisions of 38 C.F.R. 
§ 4.29, was assigned.  From August 1, 2006 to May 6, 2008, the 
Veteran was assigned a 50 percent disability rating. 

In a June 2009 rating decision, the RO assigned a 70 percent 
rating for PTSD, effective May 7, 2008.

The Veteran was granted a total rating based on individual 
unemployability (TDIU) in a July 2009 rating decision, effective 
May 7, 2008.

In December 2008, the Board remanded this matter for additional 
VA medical treatment records and a VA examination.  This matter 
was again remanded by the Board, in September 2009, in order to 
secure copies of the Veteran's Social Security Administration 
disability records.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms approximating 
total occupational and social impairment throughout the appellate 
period.




CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD are 
met. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

In light of the Board's favorable decision granting the Veteran a 
100 percent rating for the entire the appellate period, the Board 
finds that all notification and development action needed to 
fairly adjudicate that claim has been accomplished.

Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).

When evaluating the level of disability from a mental disorder, 
VA will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn incorporates criteria contained in the General 
Rating Formula for Mental Disorders.

Under the General Rating Formula, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits: occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).
The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 
(2010). 

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 
(adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The evidence as described above reveals GAF scores 
ranging between 33 and 45.  A GAF score of 31-40 indicates some 
impairment in reality testing or communications or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score of 41-50 is 
assigned where there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  However, 
the GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the rating, but are not 
meant to be exhaustive, and the Board need not find all or even 
some of the symptoms to award a specific rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002). 

On the other hand, if the evidence shows that the Veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned. Id. at 443.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

The Merits of the Claim

Background

During a February 2004 VA psych supportive therapy session, the 
Veteran's affect was angry.  When seen a month later, the Veteran 
was having trouble filling out his VA claim forms, partly because 
of his memory but also because he would become extremely upset 
when having to remember stressor events; he was generally very 
angry about the war and the loss of friends and felt that the war 
was the direct cause of his first divorce.  He admitted to having 
violent thoughts for years.  He was very anxious and depressed.  
The Veteran tended to avoid things which reminded him of Vietnam.  
He reported persistent arousal symptoms and reexperiencing 
Vietnam.  

In August 2004, the Veteran underwent a VA examination.  The 
examiner noted the Veteran was alert, cooperative, and oriented.  
He was casually dressed and groomed with good hygiene.  His 
affect varied throughout the interview and his speech was normal.  
He denied any auditory or visual hallucinations.  No delusions 
were detected nor was there evidence of gross cognitive 
dysfunction, thought disorder, or psychosis.  The Veteran stated 
that he did have suicidal ideations but would not act on these 
and he admitted to occasional homicidal ideations.  The Veteran 
reported experiencing recurrent and intrusive thoughts about 
Vietnam, to include nightmares and flashbacks.  He experienced 
sleep impairment, irritability, outbursts of anger, startle 
response, and hypervigilance.  He reported depressive symptoms 
including sadness, hopelessness, low self esteem, restlessness, 
difficulty concentrating, and making decisions.  

The examiner diagnosed the Veteran with PTSD and major depressive 
disorder, recurrent with psychotic features, assigning a GAF 
score of 45.  The examiner stated that his GAF score was based 
upon serious impairment in personal, social, and occupational 
functioning, noting that the Veteran had been married three times 
and had had severe problems with anger control throughout his 
marriages.  Over the years, he was drinking and using drugs 
excessively in an attempt to cope with his psychiatric symptoms 
and to help him sleep.  Additionally, the Veteran has few 
friends, largely because of his difficulties trusting people.  As 
well there appears to have been significant impairment in 
occupational functioning as evidenced by the large numbers of 
jobs he had held over the years, and being fired from at least 20 
jobs.  The Veteran reported frequent confrontations with 
coworkers and supervisors, as well as trouble functioning, 
because of his substances abuse.  The Veteran's GAF score was 
also based on serious PTSD and depression symptoms such as 
suicidal ideations, feelings of hopelessness, regular intrusive 
thoughts and nightmares, problems with anger, and periods of 
severe isolation.  The examiner stated it was very likely the 
Veteran's depression was secondary to his PTSD.  The Veteran 
reported that his symptoms had increased significantly in the 
past year and a half.

A May 2005 VA primary care note reflects that the Veteran was an 
unemployed industrial bricklayer.  At a February 2006 VA psych 
supportive therapy session, the Veteran stated that he had not 
been able to sustain employment due to his inability to get along 
with coworkers, reporting that he got angry and either walked 
away from a job or was fired.  He was a bricklayer and indicated 
that he did not have difficulty getting a job, but could not keep 
one for any length of time.  The Veteran reported being vigilant 
and mistrustful of people since returning from Vietnam.  Anger 
had been a hugh problem for him and, as a result, he tended to 
try and avoid social contact as much as possible.  He indicated 
that just about everything either angers him or depresses him.  
During a March 2006 VA psych supportive therapy session, the 
Veteran reported that he was not working; that he had lost many 
jobs due to his anger; that he cannot deal with stress; that he 
has difficulty following simple instructions; and that he cannot 
cope with authority.  A May 2006 psych supportive therapy note 
reflects that the Veteran was not working, stating that he could 
not work due to both his anger and his deteriorating health.  His 
wife reported the he was so unpredictable in his behavior, that 
he had moods and anger; and that she did not know where this was 
coming from.

An August 2006 VA discharge summary reflects that the Veteran was 
admitted to the VA PTSD program from June 11, 2006 to July 31, 
2006, and diagnosed with chronic PTSD and major depressive 
disorder, recurrent, severe, without psychotic features, and 
assigned a GAF score of 45.  

A November 2006 SSA psych evaluation reflects that the Veteran 
reported his PTSD symptoms caused flashbacks, increased arousal, 
and reexperiencing symptoms.  He endorsed symptoms of paranoia 
and indicated that he had been hospitalized four times for PTSD-
related symptoms.  The Veteran endorsed homicidal ideation, 
without intent.  He left his last position in March 2005 
partially because of an interpersonal conflict with a coworker 
and stated that he had been fired on approximately 60 occasions 
for interpersonal conflict, violence, and psychological problems.  
The Veteran's PTSD and depressive symptoms were judged to be 
chronic in nature.  The SSA psychologist noted that the Veteran's 
unstable work history suggested that he might not be a good 
candidate from employment at that time.  Specifically, it was 
believed that he would have continued interpersonal conflict in 
the work environment and anger management problems.  

A December 2006 psychiatric review technique report reflects that 
the Veteran's response to VA outpatient management was not 
optimal so a 7-week inpatient program was completed in 2006 with 
marginal results.  A former employer indicated that the Veteran 
had problems remaining on task and interacting with others over a 
1-year period that resulted in termination.  VA records 
repeatedly reflect the chronic nature of the Veteran's condition 
despite his apparent initial benefit from treatment.  The nature 
of his disorder indicated that significant sustained improvement 
within the next year was unlikely.  Onset of December 2005 
appeared to be credible as severity of symptoms noted at 
admission in June 2006 could have been present up to six months 
prior.  

In a December 2006 VA psychiatric note, the Veteran reported that 
he still had recollections of his time in the military, and 
experienced arousal and avoidance behavior.  The examiner noted 
the Veteran was alert, oriented, cooperative, and maintained fair 
eye contact.  His affect was restricted, he reported his mood was 
"slightly better," his thought process was coherent, and he was 
not suicidal, homicidal, or overtly psychotic.  His memory was 
grossly intact, judgment was good and insight was fair.  The 
examiner diagnosed the Veteran with PTSD and major depressive 
disorder, and assigned a GAF score of 45.

In a June 2007 VA psychiatric note, the Veteran reported that he 
was having "ups and downs."  Besides his depression, he 
continued to have recollections of his time in the military, to 
include thoughts, dreams, and arousal and avoidance behaviors.  
The examiner noted the Veteran was alert, oriented, cooperative, 
and maintained fair eye contact.  His affect was restricted and 
he described his mood as fair.  His thought process was coherent 
and goal-directed, he was not suicidal, homicidal, or overtly 
psychotic.  He had no hallucinations, delusions, rituals or 
obsessions.  His memory was grossly intact, judgment was good and 
insight was fair to good.  The examiner diagnosed the Veteran 
with PTSD and major depressive disorder, and assigned a GAF score 
of 40.

In February and May 2008 VA psychiatric notes, the Veteran 
reported increased anxiety and anger.  He reported more thoughts 
and dreams and increased arousal symptoms and avoidance behavior.  
He continued to have bouts of depression, yet was not suicidal or 
homicidal.  He stated that hearing anything about veterans upset 
him; he specifically talked about his appeal regarding his 
disability.  The examiner noted the Veteran was alert, oriented, 
cooperative, pleasant and maintained fair eye contact.  His 
affect and mood was anxious, his speech was normal, his thought 
process was coherent, he was not suicidal or homicidal, he was 
not overtly psychotic, his memory was grossly intact, judgment 
was fair to good and insight was fair.  The examiners diagnosed 
the Veteran with PTSD, major depressive disorder, and assigned 
GAF scores of 38-40.

In January 2009, a VA staff psychiatrist stated the Veteran had 
not worked since March 2005 and opined it was more likely than 
not that he was unemployable due to his service-connected PTSD.  
It was also more likely than not that his recurrent major 
depression was secondary to his PTSD.  The examiner stated these 
conditions resulted in serious impairment in his social and 
occupational functioning and he   opined the Veteran was 
unemployable because of his service-connected condition and this 
was not expected to change even with treatment.

In March 2009, the Veteran underwent a VA examination.  The 
examiner noted the Veteran was alert and oriented.  He showed 
concentration impairment in the session when he would lose sense 
of what he was saying.  The examiner noted the Veteran had a full 
range of affect, which was constricted, serious, tense to 
fearful, and irritable.  He reported experiencing auditory, 
visual, and olfactory hallucinations.  The examiner opined the 
Veteran was not quite clinically delusional but very suspicious, 
and he projected ill intent on total strangers on the basis that 
he served in Vietnam.  He denied any suicidal or homicidal 
ideation and had no impairment of thought process or 
communication.  

The examiner diagnosed the Veteran with PTSD, major depressive 
disorder, recurrent, severe, and assigned a GAF score of 33.  The 
examiner stated the Veteran showed significant functional 
impairment in all aspects of his life, including his vocational 
limitations, mood, leisure time, and socialization activities.  
The examiner stated the Veteran was distorting his perception and 
processing of reality by filtering incoming information through 
his Vietnam experiences.  The examiner reported that every topic 
brought up resulted in quickly being turned around to Vietnam and 
the anguish of Veterans who fought for this country.  The 
examiner opined that solely on the basis of his PTSD, he was not 
capable of sustained competitive employment or schooling.

In a July 2009 VA mental health record, the examiner noted the 
Veteran had recently been hospitalized due to depression and 
alcohol intoxication.  The Veteran reported continued depression, 
flashbacks; however he denied delusions, hallucinations, or 
suicidal or homicidal ideations.  The examiner noted the Veteran 
was alert, oriented, and cooperative; he maintained eye contact; 
and his speech was of normal rate, rhythm and tone.  His affect 
was restricted and his mood he related to being upset regarding 
his hospital stay.  The examiner diagnosed the Veteran with PTSD 
and major depressive disorder, and assigned a GAF score of 35.

In a November 2009 VA mental health record, the examiner noted 
the Veteran appeared in no acute distress and related he was 
"doing alright."  He still had episodes of depression, which 
were normally triggered by situational stressors.  He reported 
fair concentration and a problem with his short term memory.  The 
Veteran was not suicidal, homicidal, or overtly psychotic.  He 
was alert and oriented; his affect was restricted; and his mood 
was fair.  His speech was normal; his thought process was 
coherent; his memory was grossly intact; and his judgment and 
insight were fair.  The examiner stated the Veteran was not 
depressed, but he still had anxiety, and most striking was his 
arousal symptoms, mainly his anger.  The examiner diagnosed the 
Veteran with PTSD, major depressive disorder, and assigned a GAF 
score of 45.

In March 2010, the Veteran underwent a VA examination.  The 
Veteran reported that he was depressed more days than not for 
several hours at a time.  He reported feelings of guilt, 
worthlessness, and uselessness.  The Veteran had been married to 
his third wife for 14 years and reported that they got along 
fairly well.  The Veteran reported that he and his wife had a few 
friends that they visited with from time to time and he indicated 
he had two "veteran buddies" he could speak to when his PTSD or 
depression symptoms increased.  The Veteran reported two prior 
suicide attempts, but none recently, though he reported frequent 
suicidal ideation.  He reported no recent assaultiveness, but 
stated that he was not afraid to hurt somebody and felt he could 
do so easily.  

The examiner stated the Veteran's general appearance was clean, 
his speech was slow, his attitude was cooperative, and his affect 
was constricted.  His mood was anxious and depressed, thought 
process was unremarkable, thought content had paranoid ideation, 
and he denied hallucinations and delusions.  The Veteran had no 
inappropriate behavior, no obsessive or ritualistic behavior, and 
no panic attacks.  The Veteran had fair impulse control and 
reported frequent feelings of anger and aggression which he 
managed by avoiding interacting with unfamiliar others.  His 
recent and remote memory was mildly impaired and his immediate 
memory was normal.  

The Veteran reported sleep difficulties, irritability or 
outbursts of anger, difficulty concentrating, hypervigilance, and 
an exaggerated startle response.  He reported flashbacks, 
including hearing sounds from combat experiences, and seeing 
images of the jungle several times per week.  He reported some 
dissociative episodes while driving, during which he forgot where 
he was or where he was going, he continued driving until he 
"c[a]me back."  

The Veteran reported that he had not worked for the past 2-5 
years in part due to arthritis as well as increasing 
interpersonal difficulties on the job, to include cursing at a 
supervisor.  

The examiner diagnosed the Veteran with PTSD, major depressive 
disorder with psychotic features, and assigned a GAF score of 40.  
The examiner stated the Veteran's GAF score reflected the 
Veteran's severe symptoms of PTSD and depression and the 
impairment he resultingly experienced in multiple domains. The 
examiner stated there was total occupational and social 
impairment due to PTSD signs and symptoms.  

Analysis

For the entire appellate period, SSA and VA examiners and 
treatment providers have noted the serious nature of the 
Veteran's PTSD disability, including extreme depression, anger, 
and the limited likelihood that he could maintain employment.  
The evidence shows that the Veteran has not worked since at least 
2005 and he has generally been given GAF scores during the course 
of the entire appellate period as a whole that are indicative of 
an inability to work or function socially.

During the appeal period the Veteran was given GAF's indicative 
of, and consistent with, severe disability, noting his serious 
PTSD symptoms, including extreme anger and depression.  An August 
2004 VA examiner stated there appeared to have been significant 
impairment in occupational functioning as evidenced by the large 
number of jobs held over the years, to include being fired from 
at least 20 jobs.  An SSA examiner noted that he had held about 
60 jobs since his return from Vietnam and believed that he would 
have continued interpersonal conflict in the work environment and 
anger management problems.  A December 2006 SSA psychiatrist 
noted that the nature of the Veteran's disorder indicated that 
significant sustained improvement within the next year was 
unlikely.

In January 2009, a VA examiner stated the Veteran had not worked 
since March 2005 and opined it was more likely than not that he 
was unemployable due to his service-connected PTSD.  A July 2009 
VA mental health record noted the Veteran was hospitalized due to 
depression and alcohol intoxication.  A March 2010 VA examiner 
stated there was total occupational and social impairment due to 
PTSD signs and symptoms.  

Mental health professionals have assessed the Veteran's PTSD and 
associated depression as causing symptoms that would approximate 
total occupational and social impairment.  The evidence is at 
least in equipoise that the Veteran has total occupational 
impairment and serious social impairment.  This level of 
symptomatology approximates that contemplated by a 100 percent 
rating.  Although his symptoms have worsened over time, it 
appears that the Veteran has had this level of disability 
throughout the period since the effective date of service 
connection.

Given his inability to maintain sustained employment over the 
years, and his nearly total social impairment, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that his 
PTSD disability most closely approximates the criteria for a 100 
percent rating throughout the appeal period.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).  As such, the evidence is 
in favor of the grant of a 100 percent rating for the entire 
appellate period.  38 C.F.R. §§ 4.7, 4.21 (2010).  This is the 
maximum rating provided under applicable laws and regulations.


ORDER

Entitlement to an initial rating of 100 percent for PTSD is 
granted.  


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


